The order appealed from will be modified as herein stated. This court will appoint a Judicial Commission of five members which will hold hearings and prepare and submit to this court a complete and valid reapportionment plan for the Senate and Assembly of the State. The commission shall report to this court on or before March 14, 1966. The membership of the commission will be: Orison S. Marden (Chairman); Bruce Bromley; Charles W. Froessel; Edwin F. Jaeckle, nominated by the President Pro Tern of the Senate and the Minority Leader of the Assembly; and Robert B. Brady, nominated by the Speaker of the Assembly and the Minority Leader of the Senate. [See 17 N Y 2d 107.]